Exhibit 10.4

EXECUTION VERSION

GUARANTY AND SECURITY AGREEMENT

Dated as of February 11, 2010

by

CONSTAR, INC.,

as the Borrower,

and

Each Other Grantor

From Time to Time Party Hereto

in favor of

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINED TERMS    1    Section 1.1 Definitions    1   
Section 1.2 Certain Other Terms    4 ARTICLE II GUARANTY    5    Section 2.1
Guaranty    5    Section 2.2 Limitation of Guaranty    5    Section 2.3
Contribution    6    Section 2.4 Authorization; Other Agreements    6    Section
2.5 Guaranty Absolute and Unconditional    7    Section 2.6 Waivers    7   
Section 2.7 Reliance    8 ARTICLE III GRANT OF SECURITY INTEREST    8    Section
3.1 Collateral    8    Section 3.2 Grant of Security Interest in Collateral    9
ARTICLE IV Representations and Warranties    9    Section 4.1 Title; No Other
Liens    9    Section 4.2 Perfection and Priority    10    Section 4.3 Pledged
Collateral    10    Section 4.4 Instruments and Tangible Chattel Paper Formerly
Accounts    11    Section 4.5 Intellectual Property    11    Section 4.6
Commercial Tort Claims    11    Section 4.7 Specific Collateral    12    Section
4.8 Enforcement    12    Section 4.9 Representations and Warranties of the
Credit Agreement    12 ARTICLE V Covenants    12    Section 5.1 Maintenance of
Perfected Security Interest; Further Documentation and Consents    12    Section
5.2 Pledged Collateral    13    Section 5.3 Accounts    14    Section 5.4
Commodity Contracts    14   

Section 5.5 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper

   14    Section 5.6 Intellectual Property    15    Section 5.7 Notices    16   
Section 5.8 Notice of Commercial Tort Claims    16    Section 5.9 Controlled
Securities Account    17

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont’d)

 

     Page ARTICLE VI Remedial Provisions    17   Section 6.1 Code and Other
Remedies    17   Section 6.2 Accounts and Payments in Respect of General
Intangibles    20   Section 6.3 Pledged Collateral    21   Section 6.4 Proceeds
to be Turned over to and Held by Agent    22   Section 6.5 Sale of Pledged
Collateral    22   Section 6.6 Deficiency    23 ARTICLE VII Agent    23  
Section 7.1 Agent’s Appointment as Attorney-in-Fact    23   Section 7.2
Authorization to File Financing Statements    25   Section 7.3 Authority of
Agent    25   Section 7.4 Duty; Obligations and Liabilities    25 ARTICLE VIII
Miscellaneous    26   Section 8.1 Reinstatement    26   Section 8.2 Release of
Collateral    26   Section 8.3 Independent Obligations    27   Section 8.4 No
Waiver by Course of Conduct    27   Section 8.5 Amendments in Writing    27  
Section 8.6 Additional Grantors; Additional Pledged Collateral    27  
Section 8.7 Notices    28   Section 8.8 Successors and Assigns    28  
Section 8.9 Counterparts    28   Section 8.10 Severability    28   Section 8.11
Governing Law    28   Section 8.12 Waiver of Jury Trial    29

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1    Form of Pledge Amendment Annex 2    Form of Joinder Agreement Annex 3
   Form of Intellectual Property Security Agreement Schedule 1    Commercial
Tort Claims Schedule 2    Filings Schedule 3    Pledged Collateral

 

iii



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT, dated as of February 11, 2010, by CONSTAR, INC.
(the “Borrower”) and each of the other entities listed on the signature pages
hereof or that becomes a party hereto pursuant to Section 8.6 (together with the
Borrower, the “Grantors”), in favor of General Electric Capital Corporation (“GE
Capital”), as administrative agent (in such capacity, together with its
successors and permitted assigns, “Agent”) for the Lenders, the L/C Issuers and
each other Secured Party (each as defined in the Credit Agreement referred to
below).

W  I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of February 11, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the other Credit
Parties party thereto, the Lenders, the L/C Issuers from time to time party
thereto and GE Capital, as Agent, the Lenders and the L/C Issuers have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of the Borrower;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Borrower under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to Agent.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with Agent as follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions.

(a) Capital terms used herein without definition are used as defined in the
Credit Agreement.

(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

 

1



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.

“Collateral” has the meaning specified in Section 3.1.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary (other than Constar UK, of which 100% of
the outstanding voting stock shall be pledged hereunder and under the UK
Collateral Documents), which, pursuant to the terms of the Credit Agreement, is
not required to guaranty the Obligations. For the purposes of this definition,
“voting stock” means, with respect to any issuer, the issued and outstanding
shares of each class of Stock of such issuer entitled to vote (within the
meaning of Treasury Regulations § 1.956-2(c)(2)).

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates which has not been obtained as a condition to the creation by such
Grantor of a Lien on any right, title or interest in such permit, license or
Contractual Obligation or any Stock or Stock Equivalent related thereto or
(B) to the extent that any Requirement of Law applicable thereto prohibits the
creation of a Lien thereon, but only, with respect to the prohibition in (A) and
(B), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) Property owned by any Grantor that is subject to a
purchase money Lien or a Capital Lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than the Borrower and its Affiliates which has not been
obtained as a condition to the creation of any other Lien on such equipment,
(iv) any “intent to use” Trademark applications for which a statement of use has
not been filed (but only until such statement is filed) and (v) the First
Mortgage Collateral; provided, however, “Excluded Property” shall not include
any proceeds, products, substitutions or replacements of Excluded Property
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).

 

2



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor other than the Borrower.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Pledge Amendment” has the meaning set forth in Section 8.6(b).

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person owned by a Grantor evidenced by a
certificate, instrument or other similar document (as defined in the UCC), in
each case owned by any Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Stock and Stock Equivalents listed on Schedule 3. Pledged Certificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9 hereof.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 3, issued by the obligors named therein.
Pledged Debt Instruments excludes any Excluded Property and any Cash Equivalents
that are not held in Controlled Securities Accounts to the extent permitted by
Section 5.9 hereof.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 5.9 hereof.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
owned by any Grantor that is not Pledged Certificated Stock, including all
right, title and interest of any Grantor as a limited or general partner in any
partnership not constituting Pledged Certificated Stock or as a member of any
limited liability company, all right, title and interest of any Grantor in, to
and under any Organization Document of any partnership or limited liability
company to which it is a party, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including in each
case those interests set forth on Schedule 3, to the extent such interests are
not certificated. Pledged Uncertificated Stock excludes any Excluded Property
and any Cash Equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 5.9 hereof.

 

3



--------------------------------------------------------------------------------

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

Section 1.2 Certain Other Terms.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

 

4



--------------------------------------------------------------------------------

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II

GUARANTY

Section 2.1 Guaranty.

To induce the Lenders to make the Loans, the L/C Issuers to Issue Letters of
Credit and each other Secured Party to make credit available to or for the
benefit of one or more Grantors, each Guarantor hereby, jointly and severally,
absolutely, unconditionally and irrevocably guarantees, as primary obligor and
not merely as surety, the full and punctual payment when due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance with any Loan Document, of all the Obligations of the
Borrower whether existing on the date hereof or hereinafter incurred or created
(the “Guaranteed Obligations”). This Guaranty by each Guarantor hereunder
constitutes a guaranty of payment and not of collection.

Section 2.2 Limitation of Guaranty.

Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guarantor
shall be liable hereunder shall not exceed the maximum amount for which such
Guarantor can be liable without rendering this Guaranty or any other Loan
Document, as it relates to such Guarantor, subject to avoidance under applicable
Requirements of Law relating to fraudulent conveyance or fraudulent transfer
(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of title 11 of the United States Code or any
applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Guaranty for
purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.3 and, for purposes of such analysis, give
effect to any discharge of intercompany debt as a result of any payment made
under the Guaranty.

 

5



--------------------------------------------------------------------------------

Section 2.3 Contribution.

To the extent that any Guarantor shall be required hereunder to pay any portion
of any Guaranteed Obligation exceeding the greater of (a) the amount of the
value actually received by such Guarantor and its Subsidiaries from the Loans
and other Obligations and (b) the amount such Guarantor would otherwise have
paid if such Guarantor had paid the aggregate amount of the Guaranteed
Obligations (excluding the amount thereof repaid by Borrower) in the same
proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.

Section 2.4 Authorization; Other Agreements.

The Secured Parties are hereby authorized, without notice to or demand upon any
Guarantor and without discharging or otherwise affecting the obligations of any
Guarantor hereunder and without incurring any liability hereunder, from time to
time, to do each of the following:

(a) subject to compliance, if applicable, with Section 9.1 of the Credit
Agreement, (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d)(i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Borrower or any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and

(e) sell, assign, settle, release, compromise, collect or otherwise liquidate
the Guaranteed Obligations.

 

6



--------------------------------------------------------------------------------

Section 2.5 Guaranty Absolute and Unconditional.

Each Guarantor hereby waives and agrees not to assert any defense (other than
payment in cash or other immediately available funds), whether arising in
connection with or in respect of any of the following or otherwise, and hereby
agrees that its obligations under this Guaranty are irrevocable, absolute and
unconditional and shall not be discharged as a result of or otherwise affected
by any of the following (which may not be pleaded and evidence of which may not
be introduced in any proceeding with respect to this Guaranty, in each case
except as otherwise agreed in writing by Agent):

(a) the invalidity or unenforceability of any obligation of the Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any other Guarantor or
any of the Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Requirement of Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, any other
Guarantor or any other Subsidiary of the Borrower, in each case other than the
payment in full of the Guaranteed Obligations.

Section 2.6 Waivers.

Each Guarantor hereby unconditionally and irrevocably waives and agrees not to
assert any claim, defense, setoff or counterclaim based on diligence,
promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance (except as may be expressly provided in the Credit Agreement) and
protest and notice of protest; (b) any notice of acceptance; (c) any
presentment, demand, protest or further notice or other requirements of any kind
with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable; and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of the Borrower or any
other Guarantor (other than payment in full of the Obligations in cash or other
immediately available funds). Each Guarantor further unconditionally and
irrevocably agrees not to (x) enforce or otherwise exercise any right of
subrogation or any right of reimbursement or contribution or similar right
against the Borrower or any other Guarantor by reason of any Loan Document or
any payment made thereunder or (y) assert any claim, defense, setoff or
counterclaim it may have against any other Credit Party or set off any of its
obligations to such other Credit Party against obligations of such Credit Party
to such Guarantor, in each case until payment in full of the Obligations in cash
or other immediately available funds and termination of all Revolving Loan
Commitments. No obligation of any Guarantor hereunder shall be discharged other
than by complete performance.

 

7



--------------------------------------------------------------------------------

Section 2.7 Reliance.

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower, each other Guarantor and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and each Guarantor hereby agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Secured Party shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) make any future disclosures of such information or any other information to
any Guarantor.

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral.

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”, subject to the provisos of Section 3.2:

(a) all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), general intangibles, instruments, inventory, investment property, letter
of credit rights, tax refunds and any supporting obligations related to any of
the foregoing;

(b) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by Agent pursuant to Section 5.8;

(c) all books and records pertaining to the other property described in this
Section 3.1;

(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

 

8



--------------------------------------------------------------------------------

(e) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(f) to the extent not otherwise included, all proceeds of the foregoing.

Section 3.2 Grant of Security Interest in Collateral.

Each Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations of such Grantor (the “Secured Obligations”), hereby
mortgages, pledges and hypothecates to Agent for the benefit of the Secured
Parties, and grants to Agent for the benefit of the Secured Parties a Lien on
and security interest in, all of its right, title and interest in, to and under
the Collateral of such Grantor; provided, however, notwithstanding the
foregoing, the Collateral shall not include, and no Lien or security interest is
hereby granted on, any Excluded Property; provided, further, that if and when
any property (other than First Mortgage Collateral) shall cease to be Excluded
Property, a Lien on and security in such property (other than First Mortgage
Collateral) shall be deemed granted therein and such property (other than First
Mortgage Collateral) shall thereupon constitute Collateral hereunder. Each
Grantor hereby represents and warrants that the Excluded Property (other than
First Mortgage Collateral), when taken as a whole, is not material to the
business operations or financial condition of the Grantors, taken as a whole.

ARTICLE IV

Representations and Warranties

To induce the Lenders, the L/C Issuers and Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
Agent, the Lenders, the L/C Issuers and the other Secured Parties:

Section 4.1 Title; No Other Liens.

Except for the Lien granted to Agent pursuant to this Agreement and other
Permitted Liens (except for those Permitted Liens not permitted to exist on any
Collateral) under any Loan Document (including Section 4.2), such Grantor owns
each item of the Collateral of such Grantor free and clear of any and all Liens
or claims of others. Such Grantor (a) is the record and beneficial owner of the
Collateral pledged by it hereunder constituting instruments or certificates and
(b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any Lien other than
the Lien granted to Agent pursuant to this Agreement and other Permitted Liens
(except for those Permitted Liens not permitted to exist on any Collateral).

 

9



--------------------------------------------------------------------------------

Section 4.2 Perfection and Priority.

The security interest granted pursuant to this Agreement constitutes a valid and
continuing perfected security interest in favor of Agent in all Collateral
subject, for the following Collateral, to the occurrence of the following:
(i) in the case of all Collateral in which a security interest may be perfected
by filing a financing statement under the UCC, the completion of the filings and
other actions specified on Schedule 2 (which, in the case of all filings and
other documents referred to on such schedule, have been delivered to Agent in
completed and duly authorized form), (ii) with respect to any deposit account,
the execution and delivery of Control Agreements, (iii) in the case of all
Copyrights, Trademarks and Patents for which UCC filings are insufficient, all
appropriate filings having been made with the United States Copyright Office or
the United States Patent and Trademark Office, as applicable, (iv) in the case
of letter-of-credit rights that are not supporting obligations of Collateral,
the execution and delivery of a Contractual Obligation granting control to Agent
over such letter-of-credit rights and (v) in the case of electronic chattel
paper, the completion of all steps necessary to grant control to Agent over such
electronic chattel paper. Such security interest shall be prior to all other
Liens on the Collateral except for Permitted Liens having priority over Agent’s
Lien by operation of law or permitted pursuant to subsection 5.1(c), 5.1(d),
5.1(e), 5.1(g), 5.1(h), 5.1(i) or 5.1(k) of the Credit Agreement upon (i) in the
case of all Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property, the delivery thereof to Agent of such Pledged Certificated
Stock, Pledged Debt Instruments and Pledged Investment Property consisting of
instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form, the execution and delivery of Control Agreements with respect
to such investment property and (iii) in the case of all other instruments and
tangible chattel paper that are not Pledged Certificated Stock, Pledged Debt
Instruments or Pledged Investment Property, the delivery thereof to Agent of
such instruments and tangible chattel paper. Except as set forth in this
Section 4.2 and subject to the limitations set forth in Article V, all actions
by each Grantor requested by the Agent in its reasonable discretion to protect
and perfect the Lien granted hereunder on the Collateral have been duly taken.

Section 4.3 Pledged Collateral.

(a) The Pledged Stock pledged by such Grantor hereunder (a) is listed on
Schedule 3 (or in a Pledge Amendment or Joinder Agreement) and constitutes that
percentage of the issued and outstanding equity of all classes of each issuer
thereof as set forth on Schedule 3 (or such Pledge Amendment or Joinder
Agreement), (b) has been duly authorized, validly issued and is fully paid and
nonassessable (other than Pledged Stock in limited liability companies,
partnerships and Constar UK) and (c) constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
creditors’ rights generally or by general equitable principles relating to
enforceability.

(b) All Pledged Collateral (other than Pledged Uncertificated Stock) and all
Pledged Investment Property consisting of instruments and certificates have been
delivered to Agent to the extent delivery is required by subsection 5.2(a).

 

10



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default, Agent
shall be entitled to exercise all of the rights of the Grantor granting the
security interest, subject to Section 6.3(a), in any Pledged Stock, and a
transferee or assignee of such Pledged Stock shall become a holder of such
Pledged Stock to the same extent as such Grantor and be entitled to participate
in the management of the issuer of such Pledged Stock and, upon the transfer of
the entire interest of such Grantor, such Grantor shall, by operation of law,
cease to be a holder of such Pledged Stock.

Section 4.4 Instruments and Tangible Chattel Paper Formerly Accounts.

No amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to Agent, properly endorsed for transfer, to the extent delivery is
required by subsection 5.5(a).

Section 4.5 Intellectual Property.

All Material Intellectual Property owned by such Grantor is valid, in full force
and effect, subsisting, unexpired and enforceable, and no Material Intellectual
Property has been abandoned, expired or become unenforceable, except where such
Grantor, in its reasonable business judgment, has determined to abandon, or
permit to expire or to become unenforceable, such Material Intellectual Property
and such abandonment, expiration or unenforceability would not reasonably be
expected to cause a Material Adverse Effect. No breach or default of any
material IP License shall be caused by any of the following, and none of the
following shall limit or impair the ownership, use, validity or enforceability
of, or any rights of such Grantor in, any Material Intellectual Property, in
each case to the extent such breach, default, limitation or impairment would
reasonably be expect to have a Material Adverse Effect: (i) the consummation of
the transactions contemplated by any Loan Document or (ii) any holding,
decision, judgment or order rendered by any Governmental Authority. There are no
pending (or, to the knowledge of such Grantor, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
challenging a Grantor’s use or ownership of such Material Intellectual Property,
or the validity, enforceability of, or such Grantor’s rights in, any Material
Intellectual Property that would reasonably be expected to have a Material
Adverse Effect. To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Material Intellectual Property of such Grantor in such a manner which would
reasonably be expected to have a Material Adverse Effect. Such Grantor, and to
such Grantor’s knowledge each other party thereto, is not in material breach or
default of any material IP License, where such breach or default would
reasonably be expected to have a Material Adverse Effect.

Section 4.6 Commercial Tort Claims.

The only commercial tort claims of any Grantor (regardless of whether the
amount, defendant or other material facts can be determined and regardless of
whether such commercial tort claim has been asserted, threatened or has
otherwise been made known to the obligee thereof or whether litigation has been
commenced for such claims) are those listed on Schedule 1, which sets forth such
information separately for each Grantor, those disclosed to the Agent pursuant
to subsection 5.8 hereof or those acquired after the date hereof which are not
required to be disclosed to Agent pursuant to subsection 5.8 hereof.

 

11



--------------------------------------------------------------------------------

Section 4.7 Specific Collateral.

None of the Collateral is or is proceeds or products of farm products,
as-extracted collateral, health-care-insurance receivables or timber to be cut.

Section 4.8 Enforcement.

No Permit, notice to or filing with any Governmental Authority or any other
Person or any consent from any Person (other than any notice to Grantors
required by non-waivable provision of the UCC) is required for the exercise by
Agent of its rights (including voting rights) provided for in this Agreement or
the enforcement of remedies in respect of the Collateral pursuant to this
Agreement, including the transfer of any Collateral, except (a) those obtained
or made and delivered to Agent on or prior to the Closing Date, (b) as may be
required in connection with the disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally or
(c) any approvals that may be required to be obtained from any bailees or
landlords to collect the Collateral.

Section 4.9 Representations and Warranties of the Credit Agreement.

The representations and warranties as to such Grantor and its Subsidiaries made
in Article III (Representations and Warranties) of the Credit Agreement are true
and correct on each date as and to the extent required by Section 2.2 of the
Credit Agreement.

ARTICLE V

Covenants

Each Grantor agrees with Agent to the following, as long as any Obligation or
Commitment remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents.

(a) Generally. Such Grantor shall (i) not use or permit any Collateral to be
used unlawfully or in violation of any provision of any Loan Document, any
Requirement of Law or any policy of insurance covering the Collateral and
(ii) not enter into any Contractual Obligation or undertaking restricting the
right or ability of such Grantor or Agent to sell, assign, convey or transfer
any Collateral if such use or restriction would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect other than in
connection with a sale or other disposition of such Collateral permitted under
the Credit Agreement.

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons other than Permitted Liens.

 

12



--------------------------------------------------------------------------------

(c) Such Grantor shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Agent may reasonably request, all
in reasonable detail and in form and substance reasonably satisfactory to Agent.

(d) At any time and from time to time, upon the written request of Agent, such
Grantor shall, for the purpose of obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted, (i) promptly and
duly execute and deliver, and have recorded, such further documents, including
an authorization to file (or, as applicable, the filing) of any financing
statement or amendment under the UCC (or other filings under similar
Requirements of Law) in effect in any jurisdiction with respect to the security
interest created hereby and (ii) take such further action as Agent may
reasonably request, including (A) using its commercially reasonable efforts to
secure all approvals necessary or appropriate for the assignment to or for the
benefit of Agent of any Contractual Obligation, including any IP License, held
by such Grantor and to enforce the security interests granted hereunder and
(B) executing and delivering any Control Agreements with respect to deposit
accounts and securities accounts to the extent required by this Agreement, the
Credit Agreement or any other Loan Document.

(e) [Reserved].

(f) To ensure that a Lien and security interest is granted on any property which
would otherwise constitute Excluded Property set forth in clause (ii) of the
definition of “Excluded Property”, such Grantor shall use its best efforts to
obtain any required consents from any Person other than the Borrower and its
Affiliates with respect to any permit or license or any Contractual Obligation
with such Person entered into by such Grantor that requires such consent as a
condition to the creation by such Grantor of a Lien on any right, title or
interest in such permit, license or Contractual Obligation or any Stock or Stock
Equivalent related thereto.

Section 5.2 Pledged Collateral.

(a) Delivery of Pledged Collateral. Such Grantor shall (i) deliver to Agent, in
suitable form for transfer and in form and substance reasonably satisfactory to
Agent, (A) all Pledged Certificated Stock, (B) all Pledged Debt Instruments
having a face value or book value in excess of $100,000 individually or in the
aggregate for all such property and (C) all certificates and instruments
evidencing Pledged Investment Property having a face value or book value in
excess of $100,000 individually or in the aggregate for all such property and
(ii) maintain all other Pledged Investment Property having a face value or book
value in excess of $100,000 individually or in the aggregate for all such
property in a Controlled Securities Account.

(b) Event of Default. During the continuance of an Event of Default, Agent shall
have the right, at any time in its discretion and without notice (other than
notice promptly after the fact) to the Grantor, to (i) transfer to or to
register in its name or in the name of its nominees any Pledged Collateral or
any Pledged Investment Property and (ii) exchange any certificate or instrument
representing or evidencing any Pledged Collateral or any Pledged Investment
Property for certificates or instruments of smaller or larger denominations.

 

13



--------------------------------------------------------------------------------

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor with respect to such voting and similar
rights that would impair the Collateral (other than as a result of a transaction
permitted by the Credit Agreement) or be inconsistent with or result in any
violation of any provision of any Loan Document.

Section 5.3 Accounts.

Such Grantor shall not, other than in the Ordinary Course of Business, (i) grant
any extension of the time of payment of any account, (ii) compromise or settle
any account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any account, (iv) allow any
credit or discount on any account or (v) amend, supplement or modify any account
in any manner that could adversely affect the value thereof.

Section 5.4 Commodity Contracts.

Such Grantor shall not have any commodity contract having a face value or book
value in excess of $100,000 individually or in the aggregate for all such
contracts, unless subject to a Control Agreement.

Section 5.5 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.

(a) If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument
or tangible chattel paper other than such instrument delivered in accordance
with subsection 5.2(a) and in the possession of Agent, such Grantor shall mark
all such instruments and tangible chattel paper with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of General Electric Capital Corporation, as Agent” and, at the
request of Agent, shall promptly deliver such instrument or tangible chattel
paper to Agent, duly indorsed in a manner reasonably satisfactory to Agent.

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property that is Collateral
to any Person other than Agent.

 

14



--------------------------------------------------------------------------------

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
Collateral and that is (i) not a supporting obligation of any Collateral and
(ii) in excess of $100,000, such Grantor shall promptly, and in any event within
5 Business Days after becoming a beneficiary, notify Agent thereof and
thereafter, if requested by Agent, use commercially reasonable efforts to enter
into a Contractual Obligation with Agent, the issuer of such letter of credit or
any nominated person with respect to the letter-of-credit rights under such
letter of credit. Such Contractual Obligation shall assign such letter-of-credit
rights to Agent and such assignment shall be sufficient to grant control for the
purposes of Section 9-107 of the UCC (or any similar section under any
equivalent UCC). Such Contractual Obligation shall also direct all payments
thereunder to a Cash Collateral Account. The provisions of the Contractual
Obligation shall be in form and substance reasonably satisfactory to Agent.

(d) If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant Agent
control of all such electronic chattel paper for the purposes of Section 9-105
of the UCC (or any similar section under any equivalent UCC) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

Section 5.6 Intellectual Property.

(a) Upon Agent’s request following any change to Schedule 3.16 to the Credit
Agreement for such Grantor, such Grantor pursuant to the Credit Agreement, shall
provide Agent notification thereof and the short-form intellectual property
agreements and assignments as described in this Section 5.6 and any other
documents that Agent reasonably requests with respect thereto and upon such
notice and execution and delivery of such documents and agreements such schedule
shall be thereupon amended to include such changed information without the
necessity of any further action by the parties hereto.

(b) Such Grantor shall (i) (1) continue to use, itself or through a Licensee,
each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, except where such Grantor, in its reasonable business
judgment, has determined to abandon such Trademark and such abandonment would
not reasonably be expected to have a Material Adverse Effect, (2) maintain at
least the same standards of quality of products and services offered under such
Trademark as are currently maintained, to the extent the failure to maintain
such standards would have a Material Adverse Effect, (3) use such Trademark with
the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (4) not adopt or use any other
Trademark that is confusingly similar or a colorable imitation of such Trademark
unless Agent shall obtain a perfected security interest in such other Trademark
pursuant to this Agreement and (ii) not do any act or omit to do any act whereby
(w) such Trademark included in the Material Intellectual Property (or any
goodwill associated therewith) could reasonably be expected to become abandoned,
cancelled or invalidated, impaired or harmed in any way, (x) any Patent included
in the Material Intellectual Property could reasonably be expected to become
forfeited, misused, unenforceable, abandoned or dedicated to the public, (y) any
portion of the Copyrights included in the Material Intellectual Property could
reasonably be expected to become invalidated, otherwise impaired or fall into
the public domain or (z) any Trade Secret that is Material Intellectual Property
could reasonably be expected to become publicly available or otherwise
unprotectable, in each case, to the extent such act or omission would reasonably
be expected to cause a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(c) Such Grantor shall notify Agent concurrently with its updating of Schedule
3.16 to the Credit Agreement pursuant to the terms of the Credit Agreement, if
it become aware that any application or registration relating to any Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned,
cancelled or dedicated to the public, or of any adverse determination or
development by a Governmental Authority regarding the validity or enforceability
or such Grantor’s ownership of, interest in, right to use, register, own or
maintain any Material Intellectual Property (including the institution of, or
any such determination or development in, any proceeding relating to the
foregoing in any Applicable IP Office). Such Grantor shall take all actions that
it deems reasonably necessary, or is reasonably requested by Agent, to maintain
and pursue each application (and to obtain the relevant registration or
recordation) and to maintain each registration and recordation included in the
Material Intellectual Property.

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person that would reasonably be expected to have a
Material Adverse Effect. In the event that any Material Intellectual Property of
such Grantor is or has been infringed, misappropriated, violated, diluted or
otherwise impaired by a third party, such Grantor shall take such action as it
reasonably deems appropriate under the circumstances in response thereto,
including, if it reasonably deems appropriate, promptly bringing suit and
recovering all damages therefor.

(e) Such Grantor shall execute and deliver to Agent in form and substance
reasonably acceptable to Agent and suitable for (i) filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and IP
Licenses of such Grantor and (ii) recording with the appropriate Internet domain
name registrar, a duly executed form of assignment for all Internet Domain Names
of such Grantor (together with appropriate supporting documentation as may be
requested by Agent).

Section 5.7 Notices.

Such Grantor shall promptly notify Agent in writing of its acquisition of any
interest hereafter in property (other than Intellectual Property) that is
Collateral of a type where a security interest or lien must be or may be
registered, recorded or filed under, or notice thereof given under, any federal
statute or regulation.

Section 5.8 Notice of Commercial Tort Claims.

Such Grantor agrees that, if it shall acquire any interest in any commercial
tort claim (that is Collateral) which could reasonably be expected to exceed
$100,000 (whether from another Person or because such commercial tort claim
shall have come into existence), (i) such Grantor shall, promptly after becoming
aware of such acquisition, deliver to Agent, in each case in form and substance
reasonably satisfactory to Agent, a notice of the existence and nature of such
commercial tort claim and a supplement to Schedule 1 containing a specific
description of such commercial tort claim, (ii) Section 3.1 shall apply to such
commercial tort claim and (iii) such Grantor shall execute and deliver to Agent,
in each case in form and substance reasonably satisfactory to Agent, any
document, and take all other action, deemed by Agent to be reasonably necessary
or appropriate for Agent to obtain, on behalf of the Lenders, a perfected
security interest having at least the priority set forth in Section 4.2 in all
such commercial tort claims. Any supplement to Schedule 1 delivered pursuant to
this Section 5.8 shall, after the receipt thereof by Agent, become part of
Schedule 1 for all purposes hereunder other than in respect of representations
and warranties made prior to the date of such receipt.

 

16



--------------------------------------------------------------------------------

Section 5.9 Controlled Securities Account.

Each Grantor shall deposit all of its Cash Equivalents that are Collateral in
securities accounts that are Controlled Securities Accounts except to the extent
the Grantors would not be in violation of Section 4.11 of the Credit Agreement.

ARTICLE VI

Remedial Provisions

Section 6.1 Code and Other Remedies.

(a) UCC Remedies. During the continuance of an Event of Default, Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the UCC or any other applicable law.

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
Agent may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), during the
continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without
any obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving any Grantor or any other Person
notice or opportunity for a hearing on Agent’s claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral and (iii) sell, assign,
convey, transfer, grant option or options to purchase and deliver any Collateral
(enter into Contractual Obligations to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Agent shall have
the right, upon any such public sale or sales and, to the extent permitted by
the UCC and other applicable Requirements of Law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Grantor, which right or equity is hereby waived and
released.

 

17



--------------------------------------------------------------------------------

(c) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent’s request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Agent is able to sell, assign,
convey or transfer any Collateral, Agent shall have the right to hold or use
such Collateral to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by Agent and (iv) Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession of any Collateral and to enforce any
of Agent’s remedies (for the benefit of the Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment. Agent
shall not have any obligation to any Grantor to maintain or preserve the rights
of any Grantor as against third parties with respect to any Collateral while
such Collateral is in the possession of Agent.

(d) Application of Proceeds. Agent shall apply the cash proceeds of any action
taken by it pursuant to this Section 6.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of Agent and any other Secured Party hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, as set forth in the Credit Agreement, and only after
such application and after the payment by Agent of any other amount required by
any Requirement of Law, need Agent account for the surplus, if any, to any
Grantor.

(e) Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty thereof.
All of the rights and remedies of Agent and any other Secured Party under any
Loan Document shall be cumulative, may be exercised individually or concurrently
and not exclusive of any other rights or remedies provided by any Requirement of
Law. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any other Secured Party, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety, now or hereafter existing, arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of any Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

 

18



--------------------------------------------------------------------------------

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Agent that would not
have been granted or imposed by this Agreement or by applicable Requirements of
Law in the absence of this Section 6.1.

 

19



--------------------------------------------------------------------------------

(g) IP and Real Property Licenses. For the purpose of enabling Agent to exercise
rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at and during such time as Agent shall be lawfully entitled to
exercise such rights and remedies following the occurrence of an Event of
Default, each Grantor hereby grants to Agent, subject to Section 8.2, for the
benefit of the Secured Parties, (i) an irrevocable, nonexclusive (unless already
subject to an exclusive license), worldwide license (exercisable without payment
of royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice during the continuance of an Event of
Default any Intellectual Property now owned or hereafter acquired by such
Grantor and access to all media in which any of the licensed items may be
recorded or stored and to all Software and programs used for the compilation or
printout thereof and (ii) to the extent permitted under the First Mortgage Note
Indenture or the Intercreditor Agreement (as may be necessary to access the
First Mortgage Collateral), a license (without payment of rent or other
compensation to such Grantor) to use, operate and occupy all real Property
owned, operated, leased, subleased or otherwise occupied by such Grantor.

Section 6.2 Accounts and Payments in Respect of General Intangibles.

(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by Agent at any time during the continuance of an
Event of Default, any payment of accounts or payment in respect of general
intangibles, when collected by any Grantor, shall be promptly (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Agent, in a Cash Collateral Account,
subject to withdrawal by Agent as provided in Section 6.4. Until so turned over,
such payment shall be held by such Grantor in trust for Agent, segregated from
other funds of such Grantor. Each such deposit of proceeds of accounts and
payments in respect of general intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(b) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon Agent’s request, deliver to Agent all original and
other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all original orders, invoices and shipping receipts and
notify account debtors that the accounts or general intangibles have been
collaterally assigned to Agent and that payments in respect thereof shall be
made directly to Agent;

(ii) Agent may, without notice, at any time during the continuance of an Event
of Default, limit or terminate the authority of a Grantor to collect its
accounts or amounts due under general intangibles or any thereof and, in its own
name or in the name of others, communicate with account debtors to verify with
them to Agent’s satisfaction the existence, amount and terms of any account or
amounts due under any general intangible. In addition, Agent may at any time
enforce such Grantor’s rights against such account debtors and obligors of
general intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by Agent to ensure any Internet
Domain Name is registered.

 

20



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 6.3 Pledged Collateral.

(a) Voting Rights. During the continuance of an Event of Default, upon notice by
Agent to the relevant Grantor or Grantors, Agent or its nominee may exercise
(A) any voting, consent, corporate and other right pertaining to the Pledged
Collateral at any meeting of shareholders, partners or members, as the case may
be, of the relevant issuer or issuers of Pledged Collateral or otherwise and
(B) any right of conversion, exchange and subscription and any other right,
privilege or option pertaining to the Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any
Pledged Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Agent may determine),
all without liability except to account for property actually received by it;
provided, however, that Agent shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.

(b) Proxies. In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Agent all such proxies, dividend payment orders and
other instruments as Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to Agent, subject to Section 8.2, an irrevocable proxy to vote all or any part
of the Pledged Collateral and to exercise all other rights, powers, privileges
and remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full of the Secured
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted).

 

21



--------------------------------------------------------------------------------

(c) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying (provided that Agent
agrees not to give such instruction unless an Event of Default shall be
continuing) and (ii) if so directed by Agent and unless otherwise expressly
permitted hereby or the Credit Agreement, pay any dividend or make any other
payment with respect to the Pledged Collateral directly to Agent.

Section 6.4 Proceeds to be Turned over to and Held by Agent.

Unless otherwise expressly provided in the Credit Agreement or this Agreement,
upon the occurrence and during the continuance of an Event of Default, all
proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for Agent and the other
Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by any Grantor, be turned over to Agent in the exact form
received (with any necessary endorsement). All such proceeds of Collateral and
any other proceeds of any Collateral received by Agent in cash or Cash
Equivalents shall be held by Agent in a Cash Collateral Account. All proceeds
being held by Agent in a Cash Collateral Account (or by such Grantor in trust
for Agent) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Credit Agreement.

Section 6.5 Sale of Pledged Collateral.

(a) Each Grantor recognizes that Agent may be unable to effect a public sale of
any Pledged Collateral by reason of certain prohibitions contained in the
Securities Act and applicable state or foreign securities laws or otherwise or
may determine that a public sale is impracticable, not desirable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Agent shall be
under no obligation to delay a sale of any Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.

 

22



--------------------------------------------------------------------------------

(b) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of any portion of the Pledged Collateral pursuant to Section 6.1 and this
Section 6.5 valid and binding and in compliance with all applicable Requirements
of Law. Each Grantor further agrees that a breach of any covenant contained
herein will cause irreparable injury to Agent and other Secured Parties, that
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained herein
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defense against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement. Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.

Section 6.6 Deficiency.

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of any Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by Agent or
any other Secured Party to collect such deficiency.

ARTICLE VII

Agent

Section 7.1 Agent’s Appointment as Attorney-in-Fact.

(a) Each Grantor, subject to Section 8.2, hereby irrevocably constitutes and
appoints Agent and any Related Person thereof, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Grantor and in the name of such Grantor
or in its own name, for the purpose of carrying out the terms of the Loan
Documents, (x) to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of the
Loan Documents (provided, however, that the actions described in the immediately
succeeding clause (y) shall only be taken while an Event of Default shall be
continuing unless otherwise provided in or contemplated by the other provisions
of this Agreement or the other Loan Documents), and (y) each Grantor hereby
gives Agent and its Related Persons the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any of the following
when an Event of Default shall be continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Agent for the purpose of collecting any such moneys due under any
account or general intangible or with respect to any other Collateral whenever
payable;

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that Agent may
reasonably request to evidence, effect, publicize or record Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

23



--------------------------------------------------------------------------------

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or

(v)(A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by the Grantors or any IP Licenses of the Grantors
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Agent were the absolute owner thereof for all
purposes and do, at Agent’s option, at any time or from time to time, all acts
and things that Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.

(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.

(b) The expenses of Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate set forth
in subsection 1.3(c) of the Credit Agreement, from the date of payment by Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to Agent on demand to the extent provided in the Credit Agreement.

 

24



--------------------------------------------------------------------------------

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2 Authorization to File Financing Statements.

Each Grantor authorizes Agent and its Related Persons, at any time and from time
to time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as Agent reasonably determines appropriate to
perfect the security interests of Agent under this Agreement, and such financing
statements and amendments may describe the Collateral covered thereby as “all
assets of the debtor”. A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction. Such Grantor
also hereby ratifies its authorization for Agent to have filed any initial
financing statement or amendment thereto under the UCC (or other similar laws)
in effect in any jurisdiction if filed prior to the date hereof.

Section 7.3 Authority of Agent.

Each Grantor acknowledges that the rights and responsibilities of Agent under
this Agreement with respect to any action taken by Agent or the exercise or
non-exercise by Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between Agent and the Grantors,
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation or entitlement to make any inquiry
respecting such authority.

Section 7.4 Duty; Obligations and Liabilities.

(a) Duty of Agent. Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as Agent deals with similar property for its own
account. The powers conferred on Agent hereunder are solely to protect Agent’s
interest in the Collateral and shall not impose any duty upon Agent to exercise
any such powers. Agent shall be accountable only for amounts that it receives as
a result of the exercise of such powers, and neither it nor any of its Related
Persons shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. In addition, Agent
shall not be liable or responsible for any loss or damage to any Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Agent in good faith.

 

25



--------------------------------------------------------------------------------

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or, except as explicitly required by the terms
hereof, to take any other action whatsoever with regard to any Collateral. The
powers conferred on Agent hereunder shall not impose any duty upon any other
Secured Party to exercise any such powers. The other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.

ARTICLE VIII

Miscellaneous

Section 8.1 Reinstatement.

Each Grantor agrees that, if any payment made by any Credit Party or other
Person and applied to the Secured Obligations is at any time annulled, avoided,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by any Secured Party to such Credit Party, its
estate, trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, (a) any Lien or
other Collateral securing such Grantor’s liability hereunder shall have been
released or terminated by virtue of the foregoing or (b) any provision of the
Guaranty hereunder shall have been terminated, cancelled or surrendered, such
Lien, other Collateral or provision shall be reinstated in full force and effect
and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

Section 8.2 Release of Collateral.

(a) At the time provided in subsection 8.10(b)(iii) of the Credit Agreement, the
Collateral shall be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. Each Grantor is hereby authorized to
file UCC amendments and any other documents at such time evidencing the
termination of the Liens so released. At the request of any Grantor following
any such termination, Agent shall deliver to such Grantor any Collateral of such
Grantor held by Agent hereunder and execute and deliver to such Grantor such
documents and take such other actions as such Grantor shall reasonably request
to effect or evidence such termination.

 

26



--------------------------------------------------------------------------------

(b) If Agent shall be directed or permitted pursuant to subsection 8.10(b) of
the Credit Agreement to release any Lien or any Collateral, such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, subsection 8.10(b). In
connection therewith, Agent, at the request of any Grantor, shall execute and
deliver to such Grantor such documents and take such other actions as such
Grantor shall reasonably request to effect or evidence such release.

(c) At the time provided in subsection 8.10(a) of the Credit Agreement and at
the request of the Borrower, a Grantor shall be released from its obligations
hereunder to the extent provided under, and subject to the terms and conditions
set forth in, subsection 8.10(a) of the Credit Agreement. In connection
therewith, Agent, at the request of any Grantor, shall execute and deliver to
such Grantor such documents and take such other actions as such Grantor shall
reasonably request to effect or evidence such release.

Section 8.3 Independent Obligations.

The obligations of each Grantor hereunder are independent of and separate from
the Secured Obligations and the Guaranteed Obligations. If any Secured
Obligation or Guaranteed Obligation is not paid when due, or upon any Event of
Default, Agent may, at its sole election, proceed directly and at once, without
notice, against any Grantor and any Collateral to collect and recover the full
amount of any Secured Obligation or Guaranteed Obligation then due, without
first proceeding against any other Grantor, any other Credit Party or any other
Collateral and without first joining any other Grantor or any other Credit Party
in any proceeding.

Section 8.4 No Waiver by Course of Conduct.

No Secured Party shall by any act (except by a written instrument pursuant to
Section 8.5), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that such Secured Party would otherwise have on any future
occasion.

Section 8.5 Amendments in Writing.

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 9.1 of the
Credit Agreement; provided, however, that annexes to this Agreement may be
supplemented (but no existing provisions may be modified and no Collateral may
be released) through Pledge Amendments and Joinder Agreements, in substantially
the form of Annex 1 and Annex 2, respectively, in each case duly executed by
Agent and each Grantor directly affected thereby.

Section 8.6 Additional Grantors; Additional Pledged Collateral.

(a) Joinder Agreements. If, at the option of the Borrower or as required
pursuant to Section 4.15 of the Credit Agreement, the Borrower shall cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to Agent a Joinder Agreement substantially in the form
of Annex 2 and shall thereafter for all purposes be a party hereto and have the
same rights, benefits and obligations as a Grantor party hereto on the Closing
Date.

 

27



--------------------------------------------------------------------------------

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”). Such Grantor authorizes Agent to attach each Pledge
Amendment to this Agreement.

Section 8.7 Notices.

All notices, requests and demands to or upon Agent or any Grantor hereunder
shall be effected in the manner provided for in Section 9.2 of the Credit
Agreement; provided, however, that any such notice, request or demand to or upon
any Grantor shall be addressed to the Borrower’s notice address set forth in
Section 9.2.

Section 8.8 Successors and Assigns.

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of each Secured Party and their successors and
assigns; provided, however, that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of Agent.

Section 8.9 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or by Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

Section 8.10 Severability.

Any provision of this Agreement being held illegal, invalid or unenforceable in
any jurisdiction shall not affect any part of such provision not held illegal,
invalid or unenforceable, any other provision of this Agreement or any part of
such provision in any other jurisdiction.

Section 8.11 Governing Law; Conflicts.

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York. Provisions of this Agreement, if any, which are in direct and
irreconcilable conflict with provisions of the UK Charge Over Shares shall be
superseded by such conflicting provisions of the UK Charge Over Shares to the
extent of such conflict and shall have no binding effect hereunder. Otherwise,
all of the provisions of both this Agreement and the UK Charge Over Shares shall
be applicable and binding upon each of the parties hereto and thereto to the
extent a party hereto and thereto.

 

28



--------------------------------------------------------------------------------

Section 8.12 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN
OR RELATED THERETO (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.12.

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SUBSECTIONS 9.18(b) AND
9.18(c) OF THE CREDIT AGREEMENT.

[Signature Pages Follow]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

CONSTAR, INC., as Grantor By:  

/s/ J. Mark Borseth

Name:   J. Mark Borseth Title:  

Executive Vice President and

Chief Financial Officer

CONSTAR INTERNATIONAL INC.,

as Grantor

By:  

/s/ J. Mark Borseth

Name:   J. Mark Borseth Title:  

Executive Vice President and

Chief Financial Officer

BFF INC.,

as Grantor

By:  

/s/ J. Mark Borseth

Name:   J. Mark Borseth Title:  

Executive Vice President and

Chief Financial Officer

DT, INC.,

as Grantor

By:  

/s/ J. Mark Borseth

Name:   J. Mark Borseth Title:  

Executive Vice President and

Chief Financial Officer

CONSTAR FOREIGN HOLDINGS, INC.,

as Grantor

By:  

/s/ J. Mark Borseth

Name:   J. Mark Borseth Title:  

Executive Vice President and

Chief Financial Officer

Signature Page to

Guaranty and Security Agreement



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent

By:  

/s/ Thomas Morante

Name:   Thomas Morante Title:   Duly Authorized Signatory

Signature Page to

Guaranty and Security Agreement



--------------------------------------------------------------------------------

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of                  , 20    , is delivered
pursuant to Section 8.6 of the Guaranty and Security Agreement, dated as of
February 11, 2010, by CONSTAR, INC. (the “Borrower”), the undersigned Grantor
and the other Persons from time to time party thereto as Grantors in favor of
General Electric Capital Corporation, as Agent for the Secured Parties referred
to therein (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Security Agreement”).
Capitalized terms used herein without definition are used as defined in the
Guaranty and Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.3 and 4.8 of the Guaranty and
Security Agreement is true and correct as to such Grantor and the Collateral of
such Grantor as of the date hereof as if made on and as of such date (with
references to “as of the Closing Date” deemed to be references to the date
hereof).

 

[GRANTOR] By:  

 

Name:   Title:  

 

A1-1



--------------------------------------------------------------------------------

Annex 1-A

 

PLEDGED STOCK

       

ISSUER

 

CLASS

 

CERTIFICATE NO(S).

 

PAR VALUE

 

NUMBER OF SHARES,
UNITS OR INTERESTS

 

PLEDGED DEBT INSTRUMENTS

 

 

ISSUER

 

DESCRIPTION OF DEBT

 

CERTIFICATE NO(S).

 

FINAL MATURITY

 

PRINCIPAL AMOUNT

 

A1-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent

By:  

 

Name:   Title:  

 

A1-3



--------------------------------------------------------------------------------

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                  , 20    , is delivered
pursuant to Section 8.6 of the Guaranty and Security Agreement, dated as of
February 11, 2010, by CONSTAR, INC. (the “Borrower”) and the other Persons from
time to time party thereto as Grantors in favor of the General Electric Capital
Corporation, as Agent for the Secured Parties referred to therein (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Security Agreement”). Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to Agent for the benefit of the Secured Parties, and
grants to Agent for the benefit of the Secured Parties a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder. The undersigned hereby agrees to be bound
as a Grantor for the purposes of the Guaranty and Security Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1, 2 and 3 to the Guaranty and Security Agreement and
Schedules 3.9, 3.16, 3.20, 3.21 and 3.22 to the Credit Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the
undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct as to such Grantor and the Collateral of
such Grantor on and as the date hereof as if made on and as of such date (with
references to “as of the Closing Date” deemed to be references to the date
hereof).

 

A2-1



--------------------------------------------------------------------------------

In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[Additional Grantor] By:  

 

Name:   Title:  

 

A2-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written: [EACH GRANTOR
PLEDGING ADDITIONAL COLLATERAL] By:  

 

Name:   Title:  

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent

By:  

 

Name:   Title:  

 

A2-3



--------------------------------------------------------------------------------

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
                 , 20    , is made by each of the entities listed on the
signature pages hereof (each a “Grantor” and, collectively, the “Grantors”), in
favor of General Electric Capital Corporation (“GE Capital”), as administrative
agent (in such capacity, together with its successors and permitted assigns,
“Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of February 11, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Constar, Inc. (the “Borrower”), the
other Credit Parties party thereto, the Lenders and the L/C Issuers from time to
time party thereto and GE Capital, as Agent, the Lenders and the L/C Issuers
have severally agreed to make extensions of credit to the Borrower upon the
terms and subject to the conditions set forth therein;

WHEREAS, each Grantor has agreed, pursuant to a Guaranty and Security Agreement
of even date herewith in favor of Agent (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”), to guarantee the Obligations of the Borrower; and

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with Agent as follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement or where not defined
therein, the Credit Agreement.

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

(a) [all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;

 

 

1

Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

A3-1



--------------------------------------------------------------------------------

(b) all renewals, reversions and extensions of the foregoing; and

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(d) [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

(e) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(f) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(g) [all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;

(h) all renewals and extensions of the foregoing;

(i) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(j) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to Agent pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of Agent with respect to the security interest in
the [Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein.

 

A3-2



--------------------------------------------------------------------------------

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

[SIGNATURE PAGES FOLLOW]

 

A3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

Very truly yours,

[GRANTOR]

as Grantor

By:  

 

Name:   Title:  

 

ACCEPTED AND AGREED as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent

By:  

 

Name:   Title:  

[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

 

A3-4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GRANTOR

 

State of    )       )    ss. County of )    )   

On this      day of                  , 20     before me personally appeared
                            , proved to me on the basis of satisfactory evidence
to be the person who executed the foregoing instrument on behalf of
                            , who being by me duly sworn did depose and say that
he is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he acknowledged said instrument to be the free act and deed of said
corporation.

 

 

Notary Public

[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

 

A3-5



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

 

1. REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

 

2. [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

 

3. IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]



--------------------------------------------------------------------------------

Schedule 1

Commercial Tort Claims

None



--------------------------------------------------------------------------------

Schedule 2

Filings

UCC-1 Financing Statements

 

U.S. Credit Party

  

Jurisdiction

Constar International Inc.    Delaware Secretary of State Constar, Inc.   
Pennsylvania Secretary of the Commonwealth BFF Inc.    Delaware Secretary of
State DT, Inc.    Delaware Secretary of State Constar Foreign Holdings, Inc.   
Delaware Secretary of State

Intellectual Property Filings

 

U.S. Credit Party

  

Jurisdiction

Constar International Inc.    U.S. Patent and Trademark Office – Patent Division
Constar International Inc.    U.S. Patent and Trademark Office – Trademark
Division



--------------------------------------------------------------------------------

Schedule 3

Pledged Collateral

Pledged Certificated Stock

 

ISSUER

  

RECORD OWNER

  

NUMBER OF SHARES ISSUED

   PERCENTAGE
OWNED   PERCENTAGE
PLEDGED

Constar, Inc.

   Constar International Inc.    100 Shares of Common Stock    100%   100%

BFF Inc.

   Constar International Inc.    4,825 Shares of Common Stock    100%   100%

DT, Inc.

   Constar International Inc.    1,000 Shares of Common Stock    100%   100%

Constar Foreign Holdings, Inc.

   Constar International Inc.    100 Shares of Common Stock    100%   100%

Pledged Uncertificated Stock

 

ISSUER

  

RECORD OWNER

  

NUMBER OF SHARES ISSUED

   PERCENTAGE
OWNED   PERCENTAGE
PLEDGED

Constar International Holland (Plastics) B.V.

   Constar Foreign Holdings, Inc.    20,324 Ordinary Shares    100%   65%

Constar Plastics of Italy S.R.L.

   Constar Foreign Holdings, Inc.    €10,000 (represented by 1 voting quota)   
100%   65%

Pledged Debt Instruments

Global Intercompany Note